Citation Nr: 1632698	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  09-46 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, as a result of exposure to herbicides.
 
2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, bilaterally, to include as a result of exposure to herbicides and as secondary to diabetes mellitus, type II.
 
3.  Entitlement to service connection for peripheral vascular disease, to include as a result of exposure to herbicides and as secondary to diabetes mellitus, type II.
 
4.  Entitlement to service connection for heart disease, to include as a result of exposure to herbicides and as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  His DD Form 214 indicates an additional one year, seven months, and 15 days of other service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In July 2011, the Veteran testified at a hearing via videoconference technology.  A transcript of that hearing is associated with the Veteran's claims folder.

The Veteran was informed in an April 2016 letter that the Veterans Law Judge who conducted his hearing is no longer available to take part in his appeal.  The Veteran replied in May 2016 that he did not desire an additional hearing. 

The Board notes that the instant matters were previously before it in February 2012 and March 2015 at which time they were remanded for further development. 

The Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) was granted in a June 2015 rating decision.  Thus, the Board no longer has jurisdiction over this claim and it will not be considered herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Concerning the Veteran's claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the upper and lower extremities, peripheral vascular disease, and heart disease, the Veteran has stated his belief that these disabilities are either the result of exposure to herbicides and other toxins while in service, or attributable to his diabetes.  The Veteran has alleged being exposed to herbicides and other toxins while stationed in Guam, asserting that he swam in contaminated water, came into contact with injured Marines who were wearing contaminated uniforms when they were brought to Guam for treatment, and that he witnessed the use of Agent Orange as a defoliant at Anderson Air Force Base.

On remand from the Board, the AOJ undertook efforts to determine whether the Veteran was exposed to herbicides as alleged in accordance with the procedures set forth in VA's Adjudication Procedure Manual, M21-1, which directs VA to verify potential Agent Orange exposure with the Department of Defense (DoD), via the C&P service.  In March 2012, the AOJ submitted a request to the U.S. Army and Joint Services Records Research Center (JSRRC), outlining the Veteran's belief that he was exposed to Agent Orange when going to Anderson Air Force Base to pick up wounded soldiers arriving from Vietnam and that Agent Orange was used at Anderson Air Force Base.  The JSRRC responded that a review of the 1968 command histories for the Naval Hospital Guam and the Naval Station Guam did not document the Agent Orange incidents as described by the Veteran.  The JSRRC stated therefore that it could not be verified that the Veteran was exposed to Agent Orange or herbicides on Guam.

The record also contains a memo wherein the C&P service noted that that it had reviewed two documents provided by the Department of Defense (DoD) regarding herbicide use and testing outside of Vietnam, which documents did not indicate the tactical use of herbicides in Guam.  It was noted that there may have been some small scale use of commercial herbicides for brush and weed clearing, but records of such activity were not kept by DoD and DoD would have no way to know the chemical content of any such non-tactical herbicide use.  The memo further indicated that in April 2010, two consultants from the C&P service contacted the Guam Program Manager of the Pacific Islands Office of the Environmental Protection Agency regarding the tactical use of herbicides in Guam who responded that he was not familiar with any tactical use of pesticides in Guam, nor had he ever seen any reports identifying the presence of Agent Orange anywhere in Guam. 

Overall, the evidence does not support an affirmative finding that the Veteran was exposed to Agent Orange in service.  However, given the indication that there may have been some small scale use of commercial herbicides for brush and weed clearing, records of which were not kept by DoD, and the Veteran's allegation that he was exposed to other toxins and contaminated water, the Board finds that it cannot adjudicate the merits of the Veteran's claims without first obtaining a medical opinion. In this regard, the Board takes notice of an article entitled "Public Health Assessment Andersen Air Force Base Yigo, Guam," published by the Department of Health and Human Services Agency for Toxic Substances & Disease Registry (ATSDR), which shows that dioxins have been detected in soil at the Anderson Air Force Base.  See http://www.atsdr.cdc.gov/HAC/PHA/anderson/and_p4.html. 

A review of the Public Health Assessment report indicates that on-site investigations conducted in 1993, 1999, and 2000 released that decades of military practices had potentially affected soil at many areas of Anderson Air Force Base. During the decades of military use, chemicals were used and stored in various locations on the base and spilled during routine aircraft, vehicle, and ground maintenance operations.  Wastes from military and housing operations were buried in two landfills at the south end of the North Field runways from 1946 to the late 1970s.  Soil and groundwater beneath these landfills, and in dozens of other areas on base, may have been contaminated over the years by routine waste disposal, military operations, and occasional fuel spills.  See http://www.atsdr.cdc.gov/HAC/pha/pha.asp?docid=1383&pg=1#backa. 

Thus, while there is no affirmative evidence that the Veteran was in fact exposed to Agent Orange in service, the evidence does reflect possible exposure to contaminated soil and ground water.  The AOJ obtained a medical opinion dated May 2015 indicating that the Veteran's disabilities were less likely than no related to Agent Orange exposure, citing to his employment as a painter (with solvent exposure) as well as a family history of diabetes and premature coronary artery disease (indicated in a May 2015 VA treatment note).  However, the Veteran submitted a statement dated July 2015 indicating that no one in his family had been afflicted with diabetes or heart disease.  Accordingly, the matters are remanded to obtain an additional medical opinion regarding the likelihood that any claimed disability resulted from this possible contamination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veterans claims folder to be reviewed by a VA physician with the appropriate expertise to provide an opinion as to the likely etiology of the Veteran's diabetes mellitus, peripheral neuropathy of the upper and lower extremities, peripheral vascular disease, and/or heart disease. 

The physician should be asked to review the record, to include evidence of possible exposure to environmental contaminants in Guam (as discussed in this document), as well as the Veteran's lay statements regarding his exposure to toxins in service. 

The physician should provide an opinion as to whether it is as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus, peripheral neuropathy of the upper and lower extremities, peripheral vascular disease, and/or heart disease is related to the Veteran's period of military service, to include any exposure to environmental toxins and/or non-tactical herbicides used for brush and weed clearing.

If the physician's opinion is negative, the physician must discuss why evidence of the Veteran's possible exposure to contaminated soil and ground water in Guam does not support his claim.  The physician should also set forth an etiology for the Veteran's diabetes mellitus, peripheral neuropathy of the upper and lower extremities, peripheral vascular disease, and/or heart disease, to the extent that it is possible to do so. 

A reasoned explanation for all opinions is required, with reference to supporting lay or medical evidence contained in the claims folder, or to known medical principles relied upon in forming any opinion.

2.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



